Citation Nr: 1619728	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left tibial plateau stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for low back pain.  In January 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; and in November 2010, the Veteran and his wife  testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

In July 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the  AMC continued to deny the claim for service connection (as reflected by a July 2014 supplemental statement of the case (SSOC)) and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran seeks service connection for lumbar spine disability, to include as secondary to his service-connected left tibial plateau stress fracture.  He asserts that while he was in a long leg cast for his fracture, he fell on two separate instances, breaking his cast and possibly hurting his back during the latter fall.  Those falls and replacement of his cast are not documented among his service treatment records associated with the claims file.  However, his service treatment records do document  his complaints of back pain in July and October 2007, and post-service private treatment records reflect assessment of t lumbar spine disc bulging at L4-5 and L5-S1, confirmed by a March 2008 lumbar spine MRI study.  

As noted, in June 2013, the Board remanded the claim for further development.  However, review of the claims file reveals that the development directed in the July 2013 remand was not fully completed.  Notably, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2013 remand, the Board instructed the AOJ to, among other things, obtain an addendum medical opinion from the February 2010 VA examiner, or another physician, regarding the nature  and etiology of the Veteran's current low back disability.  The examiner, in turn, was instructed to consider and discuss all pertinent medical evidence (to include the Veteran's service treatment records).  and all lay evidence of record, An addendum opinion was obtained in October 2013.  While the October 2013 reviewing physician considered and discussed the reported falls, which are not documented among the Veteran's service treatment records, the examiner did not address the Veteran's documented complaints of back pain in July and October 2007.  Moreover, the physician did not provide a medical opinion as to whether the lumbar spine disc bulging at L4-5 and L5-S1 is related to the Veteran's in-service complaints of back pain.   

Accordingly, the Board finds that further medical opinion-based on full consideration of all pertinent in- and post-service evidence, to include lay assertions, and supported by complete, clearly-stated rationale-is  needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician.  The AOJ should only arrange for physical examination of the Veteran if deemed necessary in the judgment of the physician designated to provide the addendum opinion. The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Based on a review of the entire claims file, it appears that the Veteran's service treatment records may be incomplete and that the AOJ has not exhausted all efforts to obtain those records.  For example, although the AOJ obtained the Veteran's service treatment records from the service department, in November 2010, the Veteran provided additional service treatment records dated in October 2007 that were not among the records VA had previously received.  Similarly, service treatment records associated with the claims file refer to an April 2007 bone scan, which revealed a high grade stress fracture of the left tibial plateau, and a May 2007 left tibial/fibula x-ray; however, the Board has not located these records in the file.  

Further, an October 2007 Medical Evaluation Board (MEB) narrative summary reflects that after the April 2007 bone scan revealed the stress fracture, the Veteran was "placed in a long cast by orthopedics for [five] weeks and then a short leg cast with wait [sic] bearing."  The Board did not locate a record of the Veteran being placed in a long cast, or any records of having his cast replaced at the Martin Army Community Hospital following each reported fall.  

Therefore, the AOJ should undertake appropriate action to attempt to obtain all  outstanding service treatment records, including all records from the Martin Army Community Hospital  In .seeking such records, the AOJ should follow the procedures set forth in 38 C.F.R. § 3.159 as regards as regards requesting records from Federal facilities.  

The AOJ should also obtain ongoing treatment records from the Pittsburgh VA Medical Center (VAMC) and related clinics dated since May 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the service connection claim for lumbar spine disability, (particularly, as regards  private (non-VA) treatment,explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, undertake appropriate action to obtain any outstanding service treatment records for the Veteran, including the following:

a) The report of an April 6, 2007 bone scan;
b) A record of the Veteran receiving a long cast by a military orthopedic clinic following the April 2007 bone scan;
c) The report of a May 30, 2007 left tibial/fibula x-ray;
d) A record of the Veteran receiving a short leg cast after wearing the long cast approximately five weeks;
e) All records of evaluation and treatment at the Martin Army Community Hospital during the Veteran's active duty service from February 2007 to January 2008, including any records of having his left leg cast replaced.

2.  Obtain from the Pittsburgh VAMC and related clinics all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician  an addendum opinion addressing the etiology of current low back disability.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician  designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disability: 

a) had its onset during service, or is otherwise medically related to service; or, if not,

b) was caused OR is or has been aggravated (worsened beyond  natural progression)by his service-connected left tibial plateau stress fracture, including the necessity for long and short casts and crutches. 

In rendering each requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's service treatment records showing complaints of low back pain in July and October 2007; the Veteran's assertions, including his report of two in-service falls; and post-service treatment records, including a March 2008 private neurological examination report from C. Gennaula, M.D., reflecting the Veteran's complaint of low back pain, mostly in the left paraspinal region, for the past six to seven months since not using crutches for his tibial fracture.

All examination findings/testing results (if any), along  with complete, clearly-stated rationale for the conclusions reached, must be provided.  actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a lumbar spine disability, to include as secondary to service-connected left tibial plateau stress fracture, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).



